UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7980



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN WOODARD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-00-299-MJG; CA-03-788-MJG)


Submitted:   April 11, 2005                 Decided:   April 26, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Woodard, Appellant Pro Se. Bonnie S. Greenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Calvin Woodard, a federal prisoner, seeks to appeal the

district court order denying his Fed. R. Civ. P. 60(b) motion to

reconsider his underlying 28 U.S.C. § 2255 (2000) motion.                     An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit     justice   or   judge     issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Woodard has not made the

requisite     showing.      Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.*

             Additionally, we construe Woodard’s notice of appeal and

informal brief on appeal as an application to file a second or



     *
      We note that the district court should have dismissed the
motion for lack of jurisdiction as a successive motion. See United
States v. Winestock, 340 F.3d 200, 206-07 (4th Cir.), cert. denied,
124 S. Ct. 496 (2003). Nonetheless, Woodard fails to establish the
criteria for issuance of a certificate of appealability.        See
Reid v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004).

                                    - 2 -
successive § 2255 motion.             See Winestock, 340 F.3d at 208.              In

order to obtain authorization to file a successive § 2255 motion,

a prisoner must assert claims based on either:                 (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases     on     collateral     review;      or   (2)   newly

discovered    evidence    sufficient to         establish    that   no reasonable

fact finder    would     have   found     the    movant     guilty.      28    U.S.C.

§§ 2244(b)(3)(C), 2255 (2000).            Woodard’s claims do not satisfy

either of these conditions.           Therefore we decline to grant Woodard

authorization to file a successive § 2255 motion. We dispense with

oral   argument   because       the    facts     and   legal    contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                         DISMISSED




                                       - 3 -